Citation Nr: 0728077	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-18 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than December 20, 
2002, for the grant of service connection for Hepatitis B.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision, in which the RO 
granted service connection for Hepatitis B and assigned a 10 
percent rating, effective December 20, 2002.  In January 
2005, the veteran filed a notice of disagreement (NOD) 
regarding the assigned rating and the effective date of the 
grant of service connection.  In May 2005, the RO issued a 
statement of the case (SOC) and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2005 as regards only the issue of 
entitlement to an earlier effective date for the grant of 
service connection.  Therefore, the issue of entitlement to 
an initial higher rating for Hepatitis B has not been 
perfected and is not currently on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On December 20, 2002, the RO received the veteran's 
initial claim for service connection for Hepatitis B.

3.  The record contains no statement or communication from 
the veteran or his representative, prior to December 20, 
2002, that constitutes a pending claim for service connection 
for Hepatitis B.


CONCLUSION OF LAW

The claim for an effective date earlier than December 20, 
2002, for the grant of service connection for Hepatitis B is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In the present appeal, the May 2005 SOC set forth the 
provisions of 38 C.F.R. § 3.400(b)(2) and explained the 
criteria governing effective dates for direct service 
connection.  Moreover, the veteran and his representative 
have been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date.   The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the veteran.  As 
will be explained below, the claim lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to the claim on appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the veteran filed an initial claim 
for service connection for Hepatitis B on December 20, 2002.  
Subsequently, the RO granted service connection for Hepatitis 
B, effective December 20, 2002.  The effective date of the 
grant of service connection for Hepatitis B was based on the 
date of receipt of the veteran's initial claim for the 
benefit.  

In this appeal, the veteran has requested retroactive 
benefits to the date of discharge from service for the grant 
of service connection for Hepatitis B on the basis that he 
had Hepatitis B since his discharge from service.  He also 
has asserted that, when he was discharged, the element of the 
military was very hostile and he did not know about VA 
benefits until a few years ago.

While, as indicated above, the governing legal authority 
authorizes an effective date for the grant of service 
connection as early as the day after the date of the 
veteran's discharge if a claim for service connection was 
filed within one year of discharge, such is not the case 
here.  Simply stated, there was no pending claim for service 
connection for Hepatitis B prior to December 20, 2002 
pursuant to which the benefit could have been granted.  There 
is no documentation in the claims file prior to December 20, 
2002 that can be construed as a claim for service-connected 
benefits for Hepatitis B, and neither the veteran nor his 
representative has alleged that the veteran filed a claim for 
service connection for Hepatitis B prior to December 20, 
2002.  Hence, the veteran's assertions that he had Hepatitis 
B since his discharge from service are to no avail. 

Regarding the veteran's argument that he was not aware of VA 
benefits at the time of his discharge and that the military 
was a hostile environment at the time of his discharge, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that persons dealing with the Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations "'regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance.'"  Morris v Derwinski, 1 Vet. App. 260, 
265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 
380, 384-385 (1947)).  In addition, the Board emphasizes that 
the applicable law and regulations clearly make it the 
veteran's responsibility to initiate a claim for service 
connection with VA if he seeks that benefit.  While VA does 
have a duty to assist a claimant in developing facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

In this case, the first document that can clearly be 
construed as a claim for the benefit sought was filed on 
December 20, 2002.  As such, there is no legal basis for 
granting service connection for Hepatitis B prior to this 
date.  Rather, the governing legal authority makes clear 
that, under these circumstances, the effective date can be no 
earlier than that assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. §§ 3.114, 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for Hepatitis B earlier than December 20, 
2002, is assignable, the claim for an earlier effective date 
for the grant of service connection for Hepatitis B must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

An effective date earlier than December 20, 2002, for the 
grant of service connection for Hepatitis B is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


